 1

 2

 3                                                                     CLERK, U.S. DISTRICT COURT

 4

 5
                                                                            oar ~ 7~s
                                                                      ~TR~L DISTRICT Of
6                                                                                       CALIFORNIA


 7
8                              UNITED STATES DISTRICT COURT
9                              CENTRAL DISTRICT OF CALIFORNIA
10 UNITED STATES OF AMERICA,                     ) Case No. SA i9-MJ-o~~o
11                        Plaintiff,             )
12                        V.                       ORDER OF DETENTION AFTER
                                                   HEARING [Fed. R. Crim. P. g2.~(a)(6);~8
i3   STEPHEN LOUIS KONST,                        ) U.S.C. § 3143~a)~
i4                        Defendant.            )

15
i6

~~          The defendant having been arrested in this District pursuant to a warrant issued

i8   by the United States District Court for the Southern District of California for alleged

i9   violations of the terms and conditions of his/her supervised release; and

20          The Court having conducted a detention hearing pursuant to Federal Rule of

21   Criminal Procedure 32.i(a)(6) and i8 U.S.C. § 3i43(a), hereby finds the following:

22          A. (x) The defendant has not met his/her burden of establishing by clear and

23             convincing evidence that he/she is not likely to flee if released under 18 U.S.C.

24             § 3i42(b) or (c).

25          B. (x) The defendant has not met his/her burden of establishing by clear and

26             convincing evidence that he/she is not likely to pose a danger to the safety of

27

                                                  1
 1            any other person or the community if released under i8 U.S.C. § 3i42(b) or
 2            (CJ.
 3         These findings are based on: nature ofcurrent allegations; nature ofunderlying

 4   offense; history ofviolence; history ofsubstance abuse;family connections out of

 5 state; use ofa significant number ofaliases; lack ofamenability to compliance with
 6 supervision.

 7         IT THEREFORE IS ORDERED that the defendant be detained pending further
8    revocation proceedings.

9
io   Dated:
                                                  H O        LEA UMN D. SPAETH
11                                                United States Magistrate Judge
12

i3
i4

i5
i6
i~
18
i9
20
21

22

23
24
25
26

27
                                              2
